State of New York
Court of Appeals
                                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 35 SSM 31
 Tracy Preston, &c.,
          Appellant,
       v.
 APCH, Inc. et al.,
          Respondents,
 et al.,
          Defendant.




 Submitted by William W. Pulos, for appellant.
 Submitted by Jill L. Yonkers, for respondents.




 *    *     *     *      *   *     *     *    *     *     *    *      *     *     *      *     *

 On review of submissions pursuant to section 500.11 of the Rules, order affirmed, with
 costs. Decedent’s work as a welder during the “normal manufacturing process” of
 fabricating rotor components for air preheaters did not involve “erection, demolition,
 repairing, altering, painting, cleaning or pointing” of a building or structure (Jock v Fien,
 80 NY2d 965, 968 [1992]; Labor Law § 240 [1]). Chief Judge DiFiore and Judges Rivera,
 Stein, Garcia, Wilson and Feinman concur. Judge Fahey took no part.


 Decided February 13, 2020